BAKER, Circuit Judge.
This petition to review and revise presents a situation in all material respects exactly the same as that considered in the Case of the Breyer Printing Co. (No. 2084) 216 Fed. 878, herewith decided. For the reasons therein set forth, we are constrained to hold that the matter before the District Court in bankruptcy was a “controversy arising in the course of bankruptcy proceedings,” and not a “proceeding in bankruptcy.”
Tlie petition to review and revise is therefore dismissed for lack of jurisdiction.